Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pease 6,892,507.   As for claim 1, Pease discloses, Figs, 1-6 and 8 for example, a concrete form panel 10 for a concrete formwork, the concrete form panel comprising:
	a foam body, (col. 4, line 66 to col. 5, line 2), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing surface, the outward-facing surface having a plurality of slots 14, 16 formed therein; and
	a plurality of structural elements 18, each structural element having a generally C-shaped cross section, (as can be seen in Figs. 2-4), having an outward-facing opening, each structural element being accommodated in a respective slot, each structural element having apertures 37, 38 formed therein for accommodating ties.
2.   Each slot extends: at least a portion of the height of the foam body, or at least a portion of the length of the foam body.
3.  Each slot extends the height or the length of the foam body.
5.  Each structural element 18 is sized to have an outward-facing surface 19 that is flush with the outward-facing surface of the foam body.
12.  Pease comprises a film 22 disposed on the concrete-facing surface.
13.  An interfacial strength between the film and the foam body is greater than the adhesive strength between the film and set concrete. With such a film as taught by Pease the interfacial strength between the film and the foam body is greater than the adhesive strength between the film and any given type of set concrete, (claims 1, 12 and 13 appear directed to a panel per se).
14.  The film is a film of plastic, (col. 4, line 63).
15.   An adhesive layer is disposed between the film and the foam body, (col. 3, lines 33-35).

Claim(s) 1-3, 5, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yost et al. 2002/0178676.   As for claim 1, Yost et al. discloses, Figs, 1, 2, 5, 15, 17 and 20-27 for example, a concrete form panel 10 for a concrete formwork, the concrete form panel comprising:
	a foam body, (last sentence in paragraph [0051] of Yost et al.), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing surface, the outward-facing surface having a plurality of slots, (slot within which 28 lies, [28 having the apertures 30]), formed therein; and

2.   Each slot extends: at least a portion of the height of the foam body, or at least a portion of the length of the foam body.
3.  Each slot extends the height or the length of the foam body.
5.  Each structural element 24 is sized to have an outward-facing surface, (e.g., where lead line of 24 touches in Fig. 17), that is flush with the outward-facing surface of the foam body.
As to claim 17, Yost et al. discloses a concrete formwork, comprising:
	a plurality of panels 10 defining spaced, opposing sides of the formwork, at least some of the panels being concrete form panels each comprising:
	a foam body, (last sentence in paragraph [0051] of Yost et al.), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing surface, the outward-facing surface having a plurality of slots, (slot within which 28 lies, [28 having the apertures 30]), formed therein, and
	a plurality of structural elements 24, each structural element having a generally C-shaped cross section, (as can be seen in Figs. 15 and 17), having an outward-facing opening, each structural element being accommodated in a respective slot, and each structural element having apertures 30 formed therein for accommodating ties 42, 92; and

18.  The panels 10 define both sides of the formwork are the concrete form panels, (Figs. 20-27).
As for claim 20, Yost et al. discloses a method of forming a concrete wall, comprising:
	stacking a plurality of panels, (third sentence in paragraph [0051]), to define spaced, opposing sides of a formwork, at least some of the panels being concrete form panels each comprising:
	a foam body, (last sentence in paragraph [0051] of Yost et al.), having a concrete-facing surface and an outward-facing surface opposite the concrete-facing surface, the outward-facing surface having a plurality of slots, (slot within which 28 lies, [28 having the apertures 30]), formed therein, and
	a plurality of structural elements 24, each structural element having a generally C-shaped cross section, (as can be seen in Figs. 15 and 17), having an outward-facing opening, each structural element being accommodated in a respective slot, and each structural element having apertures 30 formed therein for accommodating ties 42, 92;
	connecting opposing panels with a plurality of ties 42, 92 accommodated in the structural elements; and
	pouring concrete 96 into the volume defined between the opposing sides of the formwork, (Figs. 25 and 26).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease 6,892,507 in view of either of Doran 4,967,528 and Geilen 2007/0199266.
Each of Doran and Geilen teach application of a furring or reinforcing strip within a channel of a foam panel as by adhesive bonding, (col. 3, lines 49-50 of Pease; lines 9-10 and 18 in paragraph [0031] of Geilen). Therefore, to have secured the Pease strips 18 with the respective channel of the foam panel 10, thus assuring a positive connection, would have been obvious to one having ordinary skill in the art as taught by either of Doran and Geilen.

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. 2002/0178676 in view of Amend 8.997,420.
As to claims 12-14, Amend teaches application and utilization of a plastic film upon the concrete facing surface of a foam form panel, (col. 3, line 64 to col. 4, line 4). Therefore, to have provided the Yost et al. foam panel with a plastic film upon the concrete facing surface thereof, thus providing a smooth and/or reinforcing surface, would have been obvious to one having ordinary skill in the art as taught by Amend. With such a film as taught by Amend the interfacial strength between the film and the 
15.   An adhesive layer disposed between the film and the foam body, (taught by col. 4, line 2 of Amend).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






                                                                            /MICHAEL SAFAVI/                                                                            Primary Examiner, Art Unit 3631                                                                                                                        































MS
February 26, 2021